Citation Nr: 1503680	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis to include as due to a service-connected psychiatric disability.

2.  Entitlement to special monthly compensation (SMC) for aid and attendance.

3.  Entitlement to a compensable initial rating for a psychiatric disability prior to December 28, 2007, in excess of 10 percent as of December 28, 2007, and in excess of 30 percent as of February 26, 2010.

4.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, that denied a compensable rating for posttraumatic stress disorder, service connection for colitis, and special monthly compensation for aid and attendance.  A subsequent December 2010 rating decision denied entitlement to TDIU.

A February 2010 rating decision assigned a 10 percent rating for the psychiatric disability, effective December 28, 2007.  A subsequent December 2010 rating decision increased the rating for the psychiatric disability to 30 percent, effective February 26, 2010.  However, as those increases do not represent a total grant of benefits sought, the claims for initial higher ratings for the service-connected psychiatric disability remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for colitis, SMC, and TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From March 5, 2001, the effective date of the grant of service connection to September 14, 2006, the Veteran's psychiatric disability was manifested by symptoms that most nearly approximated occupational and social impairment due to mild or transient symptoms with decreased work efficiency and the ability to perform occupational tasks with symptoms controlled by continuous medication; and during that period, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was not demonstrated.

2.  As of September 14, 2006, the Veteran's PTSD symptoms are indicative of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving of all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating for PTSD, but no higher, from March 5, 2001, to September 14, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9499-9411 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating for PTSD, as of, but not prior to, September 14, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9499- 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in May 2006, April 2009, May 2010, and October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or does not show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

The Veteran's service-connected PTSD was assigned an initial 0 percent rating prior to December 28, 2007; a 10 percent rating from December 28, 2007, to February 26, 2010; and a 30 percent rating beginning February 26, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9499-9411.  The General Rating Formula for Mental Disorders contains the rating criteria for the Veteran's disability.  38 C.F.R. § 4.130 (2014).

Pursuant to the General Rating Formula for Mental Disorders, 0 percent rating for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

March 5, 2001, to September 14, 2006

The pertinent evidence during this period includes an October 2001 private mental health treatment report from Dr. J.A., that shows that the Veteran was diagnosed with PTSD and a cognitive disorder.  Mental examination showed that the Veteran was dressed appropriately, friendly, and cooperative.  He maintained adequate eye contact with appropriate psychomotor activity.  The Veteran's reliability was noted as fair and his speech was coherent, relevant, and appropriate.  Dr. J.A. noted that the Veteran's affect was mixed as he complained of depression, irritability, dizziness, feelings of unreality, night sweating, impatience, apprehensiveness, low energy, feelings of inadequacy, social withdrawal, loss of interest of things, and a fear of going crazy.  The Veteran reported that he did not have any hallucinations, delusions, or illusions.  Dr. J.A. noted that the Veteran displayed feelings of detachments.  Also noted was that the Veteran did not have any signs of obsessive compulsive disorder.  The Veteran did not have any signs or symptoms of a major mood disorder, dissociative disorder, sleep disorder, or impulse control problems.  Dr. J.A. reported that the Veteran's symptoms of PTSD were avoidance of recurrent trauma, detachment, and irritability.  The Veteran reported that his dreams and nightmares had subsided since a previous stroke.  Dr. J.A. assigned the Veteran a GAF of 60 to 65.

A May 2002 VA examination report shows that the Veteran was diagnosed with PTSD and assigned a GAF of 38.  The examiner remarked that there was no way the Veteran could ever be employable or work again due to physical and psychological disabilities that were intertwined.  Mental status examination showed that the Veteran was angry regarding the wait to see the examiner.  He maintained adequate eye contact and was appropriately dressed.  The Veteran was cooperative, attentive, and showed no psychomotor retardation.  His speech was spontaneous and slightly anxious with a serious affect and dysphoric mood.  The Veteran was noted to be extremely worried and anxious about his wife.  His though process was coherent and he showed not delusional features.  The Veteran was found to not have any internal stimuli such as auditory hallucinations.  The examiner noted that the Veteran had high intellectual abilities that had been reduced by a stroke.  The Veteran showed fair judgment and was no danger to himself or others.  A subsequent social survey noted that the Veteran was medicated with Prozac.  

Considering the evidence in light of the criteria listed above, and resolving  all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD more nearly approximates a higher initial 10 percent rating for the period from the March 5, 2001 effective date of the grant of service connection to September 12, 2006.  38 C.F.R. § 4.7 (2014). 

In granting an initial 10 percent rating for the Veteran's PTSD from March 5, 2001, to September 14, 2006, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Based on the evidence of record, the Board finds that the Veteran's PTSD was manifested by no more than occupational and social impairment due to mild or transient symptoms or symptoms controlled by continuous medication.  It was noted that the Veteran was prescribed Prozac beginning in 2001 which is specifically listed as an independent criterion for a 10 percent rating for a mental disorder, where symptoms are controlled by continuous medication.  

The Board emphasizes that for the period from March 5, 2001, to September14, 2006, the symptoms associated with the Veteran's PTSD do not meet the criteria for the next higher rating of 30 percent.  A 30 percent rating requires occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational task.  Here, the Board notes that both Dr. J.A. and the examiner did not report that the Veteran had such an impairment solely due to his PTSD.  The Veteran was not noted with symptoms of depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairments or mild memory loss, which are the types of symptoms listed in the rating criteria for a 30 percent rating.  Moreover, Dr. J.A. specifically reported that the Veteran did not have any signs or symptoms of a major mood disorder, dissociative disorder, sleep disorder, or impulse control problems.  The Board notes that during this time period the Veteran was assessed with GAF scores of 60 to 65, 38, and 40.  A GAF score from 31-40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  However, the symptoms reported by Dr. J.A. and the VA examiner on balance do not show symptoms or a functioning levels that would amount to a higher rating.  Moreover, the Board notes that a GAF score encompasses the Veteran's physical and cognitive disabilities that are non-service-connected.  It is noted that the Veteran's non-service-connected residuals of a stroke and motor vehicle accident were major factor in determining that Veteran's GAF score.  Therefore, the Board finds that the GAF scores of 38 and 40 were based upon factors others than the Veteran's PTSD.  

In reaching this decision, the Board has considered the Veteran's and spouse's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In sum, the objective symptoms experienced by the Veteran from March 5, 2001 to September 14, 2006, due to service-connected PTSD, and not including that disability due to nonservice-connected causes, were more akin to the criteria for the 10 percent rating, such as a mental condition with mild or transient symptoms that decreased work efficiency and the ability to perform occupational task during periods of stress or symptoms controlled by continuous medication.  Also of note is that the Veteran has significant non-service-connected disabilities that are residuals of motor vehicle accidents and a stroke.  However, the symptoms solely contributed to the Veteran's PTSD, are not of the severity required for the next highest rating.

Therefore, the Board finds that the criteria for an initial rating of 10 percent, but not higher, were met prior to September 14, 2006.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Prior to September 14, 2006,the Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating for any of the disabilities considered.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's psychiatric disability, such as symptoms of stress, depression, irritability, are contemplated by the applicable schedular rating criteria.  38 C.F.R. § 4.130 (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Examiners and private physicians have conducted examinations of the Veteran's psychiatric disability.  38 C.F.R. § 4.130 (2014).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings when only service-connected symptomatology is considered.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  The evidence also does not show frequent hospitalization or marked interference with employment due to the psychiatric disability.

As of September 14, 2006

Based on a thorough review of the record, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating effective from the date the symptoms were exhibited by the Veteran beginning September 14, 2006.  Thus, with favorable resolution of reasonable doubt in the Veteran's favor, the Board finds that a 100 percent schedular rating under Diagnostic Code 9499-9411 is warranted effective September 14, 2006.  38 C.F.R. § 4.7 (2014). 

A September 2006 VA mental health examination report shows that the examiner found the Veteran did not have PTSD.  The Veteran presented symptoms of depression, anxiety, frustration, and short term memory loss.  The Veteran was not prescribed any psychotropic medications but was taking Prozac since 2001.  The examiner reported that the Veteran had difficulty in verbal expressions.  Also noted was that the Veteran was forgetful, confused at times, and stared off into space.  The examiner reported that the Veteran was alert to all three spheres, with no signs of psychosis.  The examiner noted that any short term memory loss was not related to his service experience and that his memory was intact.  The Veteran was diagnosed with dementia and an adjustment disorder with a GAF of 40.

A November 2007 report from Dr. J.A., showed that the Veteran's PTSD manifested with frequent thoughts about his service.  The Veteran reported weekly nightmares and flashbacks.  Dr. J.A. reported that the Veteran's symptoms consisted of a sleep disorder, detachment from others around him, and anxious episodes that caused physical shaking and disassociation.  The Veteran was found to internalize feelings of perceived danger.  He avoided crowds and isolated himself at home.  He also reported that he was startled at loud noises, smells, and voices.  Dr. J.A., reported that the Veteran experienced angry, explosive outbursts.  The Veteran reported losing interest in participating in past hobbies and interests, and being hypervigilance.  Dr. J.A. noted that due to the Veteran's symptoms, that he was in the need of aid and attendance and was unquestionably unemployable.  

A December 2007 VA mental health examination showed that the Veteran reported that his overall symptoms had worsened, especially nightmares and flashbacks.  Examination of the Veteran showed that he was cooperative with an adequate manner.  He was casually dressed, but well groomed.  He showed appropriate eye contact with fluent speech.  The examiner noted that the Veteran's thought process appeared coherent, but tangential, with no explicit evidence of hallucinations, delusions, obsessions, or compulsions.  His affect was of full range and appropriate.  The Veteran's memory skills were noted as slightly impaired with poor insight and judgment.  The examiner reported that the Veteran's activities of daily living were intact and that difficulties he experienced were due to physical disabilities.  The examiner also reported that the Veteran did not show symptoms of obsessive compulsive disorder, panic disorder, or a thought disorder.  The Veteran showed symptoms of a mood disorder with low energy and feelings of worthlessness.  The Veteran reported a mild suicide ideation.  He also reported a diminishment in activities he used to enjoy.  The Veteran reported that he experienced intrusive ideations and dreams once per week regarding PTSD.  The examiner reported that the Veteran had insomnia with irritability, a difficulty in concentrating, and an exaggerated startled response.  The examiner diagnosed the Veteran with PTSD and assigned a GAF of 38.  The examiner remarked that the Veteran was not employable primary due to symptoms of a cognitive disorder but also strongly contributed to by the PTSD.  The examiner reported that the irritability, problems concentrating, and a estrangement from others would impact his ability to work with others.  Finally, the examiner noted that the impairment to employment was not solely due to PTSD but at this point, the Veteran was occupationally and social impaired due to his mental health.

A March 2008 VA examination report shows that the Veteran's psychological condition since the last examination had been marked by severe occupational and social impairment.  The examiner noted that the determination of social and occupational impairment was difficult but based on the current symptoms of PTSD, but that the Veteran would have an extreme difficulty in working.  Additionally, social impairment was noted as severe as the Veteran's social interactions were limited to his wife and one friend.  Mental status examination showed that his thought processes were tangential, with difficulty with long term memory.  The examiner noted that the Veteran was unable to maintain focus in the interview or adequately answer questions asked of him.  The Veteran was casually dressed and appropriately groomed.  His speech was noted as irrelevant.  The Veteran was oriented to person and place, but one day off in time.  The examiner reported that the Veteran had clear difficulties with attention and concentration.  Both short and long term memory were noted as impaired.  The Veteran reported auditory and visual hallucinations such as hearing doors shut and seeing dead bodies in the road.  The Veteran also reported that he believed that people had plotted to kill him.  The examiner noted that the Veteran exhibited compulsive behavior such as picking at his fingers, counting objects, and straightening things repeatedly.  The Veteran did reported one recent suicidal thought and had thoughts of harming others.  He also reported panic attacks that caused him to leave the house.  The examiner diagnosed the Veteran with PTSD with a GAF of 35.  The examiner remarked that the Veteran's GAF wad due to his symptoms of panic attacks, depression, and psychotic features, along with resultant occupational and social impairment.  Also reported by the examiner was that the Veteran's PTSD resulted in total occupational and social impairment separate from residuals of his stroke.

A May 2009 letter from Dr. J.A., reported that the Veteran's condition had regressed.  The Veteran was having trouble meeting basic needs, experienced disorientation, memory lapses, and personality changes.  Dr. J.A. reported that the Veteran was constantly depressed with a flat effect with indications of isolative behavior.  Dr. J.A. also reported that the Veteran had poor motivation and could not work.  

A May 2010 VA mental health examination shows that the Veteran was unable to relate symptomology of his condition and therefore, his spouse had to provide information to the examiner.  The Veteran's spouse reported that the Veteran was isolating himself, not going to church or participating in AA meetings.  She also reported that the Veteran startled easily.  She reported that the Veteran was constantly paranoid that the world was out to get him, fearful of falling, fearful of chemical and nuclear fallout, and fearful of terminal illnesses.  The Veteran's spouse also reported that she witnessed him having flashbacks and nightmares while conscious and having angry explosive outburst.  The examiner noted that the Veteran's participation in the examination was insufficient to yield a valid estimate of psychological functioning in that he participated the best he could, but could not pay attention, form consistent thoughts, or participate fully with the examiner.  The examiner noted that the Veteran had difficulty with his memory.  He was casually dressed and appropriately groomed.  The Veteran maintained good eye contact through the examination but was frustrated at the inability to communicate clearly.  The examiner reported that his basic mental processing skills were severely impaired as was able to identify three items in the room immediately but then unable to identify them five minutes later.  The Veteran was unable to spell the word "world" and unable to draw a clock.  The Veteran reported auditory and visual hallucinations.  He also reported experiencing nightmares, flashbacks, and a fear that he was going to poison or kill someone.  The Veteran reported having a good relationship with his son.  The examiner noted that the Veteran was taking Citalopram for management of angry outbursts.  The examiner diagnosed the Veteran with PTSD, severe and chronic, and major depressive disorder.  The Veteran was assigned a GAF of 30.  The examiner remarked that the Veteran was socially impaired in that he had a cognitive dysfunction that did not lend itself to being able to carry on conversations.  However, even if he did not have the cognitive disorder, it was likely that his PTSD symptoms would render him with social isolation due to the severe nature of the PTSD in the form of hallucinations or illusions, paranoia, and some delusional thought.  The Veteran was also experiencing occupational difficulty and complete occupational impairment.  While the examiner noted that a good deal of the occupational impairment was due to a non-service-connected stroke, there was little chance that if the Veteran did not have cognitive dysfunction, he would not be able to hold a job in any case due to the nature of his PTSD symptoms.  His depression left him with lowered motivation and lack of will for living, with ongoing suicidal ideations.  

Recent VA treatment records show that between April 2012 and June 2012, the Veteran reported increased anxiety, nightmares, flashbacks, and sleeping difficulties.  During that period the Veteran did not report any auditory or visual delusions.  Medication was reported to help with irritability, but depression was still reported.  The Veteran was assessed with PTSD and depression with a GAF of 58.

The Board finds that the various opinion and reports from Dr. J.A. and VA examiners during this time period are persuasive that the Veteran PTSD has made him totally occupationally and socially impaired and the extent of his auditory and visual hallucinations, and his inability to perform activities of daily living are indicative of a disability rating of 100 percent.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for PTSD, effective September 14, 2006, but not earlier.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As this decision is granting a 100 percent schedular rating for the service-connected PTSD with MDD, a discussion of entitlement to an extraschedular rating as of September 14, 2006, is not required. 


ORDER

Entitlement to a 10 percent rating, but not higher, for a psychiatric disability from March 5, 2001, to September 14, 2006, is granted.

Entitlement to a 100 percent rating for a psychiatric disability, as of September 14, 2006, but not before, is granted.


REMAND

With regard to the claim for service connection for colitis to include as due to a service-connected psychiatric disability, the Board notes that the Veteran has never been provided an examination for that claim. An August 2006 private treatment record shows that the Veteran was diagnosed with recurrent diarrhea, lax anal sphincter, and internal hemorrhoids.  A biopsy report also showed a benign colon mucosa with features consistent with collagenous colitis.  A May 2010 VA treatment record shows that he was assessed with stable colitis.  Accordingly, the Board finds that a VA examination is warranted to address whether the Veteran's colitis had it onset in service, or was caused or aggravated by a service-connected psychiatric disability.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran should be properly notified of what evidence is needed to support claims for secondary service connection.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the claim for SMC based on the need for aid and attendance of another person, additional development is required.  A Veteran will be considered to be in need of regular aid and attendance if: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2014).  38 C.F.R. § 3.351(b), (c) (2014). 

The criteria to be considered in establishing a factual need for aid and attendance include: (1) the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

There is no evidence in the claims file to suggest that the Veteran is either blind (or nearly blind) or that he is a patient in a nursing home.  However, it is unclear whether the need for the aid and attendance of another person is established on a factual basis based solely on his service-connected disability.  The Veteran has non-service-connected physical disabilities that are as a result of motor vehicle accidents and a stroke.  He and his spouse have specifically asserted that his neurological symptoms have left him unable to function independently without help from his spouse.  While the Board acknowledges that an examination for housebound status was conducted in September 2003, that found that the Veteran was in need to regular aid and attendance for pension purposes.  A review of the examination shows that the Veteran's non-service-connected disabilities were a major factor in that determination for special monthly pension for aid and attendance.  Therefore, an aid and attendance examination considering the Veteran's service-connected disability only, is required.  

With regard to the claim for TDIU, the claims file shows that in December 2002, the Veteran submitted a claim to the RO for entitlement to a TDIU.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating is within the jurisdiction of the Board.  The Board notes that in this decision entitlement to a schedular 100 percent rating for service-connected PTSD was granted as of September 14, 2006.  Usually, a claim for TDIU will be presumed to be rendered moot with the grant of the schedular 100 percent rating for PTSD.  However, entitlement to TDIU prior to September 14, 2006, still remains on appeal before the Board.  In addition, the issue of entitlement to TDIU is no longer considered moot when a Veteran is service-connected for disabilities other than that which the single 100 percent disability rating is based.  Bradley v. Peake, 22 Vet. App. 280 (2008).  However, as the remand of the remaining claims on appeal could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notices in response to the service connection for colitis, SMC due to aid and attendance, and TDIU claims, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU, particularly for the period prior to September 14, 2006.

2.  Obtain all VA treatment records beginning in June 2010 and associate those records with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any colitis disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the colitis disability, and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any colitis disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any colitis disability is due to or the result of the service-connected psychiatric disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any colitis disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected psychiatric disability?

4.  Schedule the Veteran for a VA examination to determine eligibility for SMC based on a need for aid and attendance benefits or on account of being housebound.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for all opinions expressed.  All pertinent symptomatology and findings should be reported in detail.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the following are present as a result of service-connected disabilities only: 

(a) Inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

(b) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); 

   (c) inability to attend to the wants of nature; 

(d) inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or

(e) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

5.  After all of the above requests have been completed, schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability alone precludes him from securing or following substantially gainful employment consistent with his education and occupational experience.  The examiner must provide an opinion must encompasses the entire period on appeal beginning in March 5, 2001, to the present, and if unemployability is found due to service-connected the disability, the examiner should state the date on which unemployability began.

6.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


